 

Exhibit 10.9

HERBALIFE LTD.
2005 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as of ____________,
2006 (the “Grant Date”) between HERBALIFE LTD. (the “Company”), and
_____________________ (“Participant”).

WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”),
the Committee designated under the Plan (or an officer of the Company to who the
authority to grant Awards has been delegated), desires to grant to Participant
an award of stock appreciation rights; and

WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and Participant, intending to be
legally bound, hereby agree as follows:

1. Grant.

(a) The Company hereby grants to the Participant an Award of _______________
Stock Appreciation Rights (the “Award”) in accordance with Section 8 of the Plan
and subject to the terms and conditions set forth herein and in the Plan (each
as amended from time to time). Each Stock Appreciation Right represents the
right to receive, upon exercise of the Stock Appreciation Right pursuant to this
Agreement, from the Company, a payment, paid in Common Shares, par value $.002
per share, of the Company (the “Common Shares”), equal to (i) the excess of the
Fair Market Value, on the date of exercise, of one Common Share (as adjusted
from time to time pursuant to Section 12 of the Plan) over the Base Price (as
defined below) of the Stock Appreciation Right, divided by (ii) the Fair Market
Value, on the date of exercise, of one Common Share, subject to terms and
conditions set forth herein and in the Plan (each as amended from time to time).

(b) The “Base Price” for the Stock Appreciation Right shall be $_______ per
share (subject to adjustment as set forth in Section 12 of the Plan).

(c) Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Plan.

2. Time for Exercise.

(a) The Award will become vested and exercisable in quarterly 5% increments
beginning on the last day of the calendar quarter during which the Grant Date
occurs and on the last day of each subsequent calendar quarter until the Award
becomes fully exercisable on the last day of the calendar quarter immediately
preceding the fifth anniversary of the Grant Date.

(b) In the event of a Change of Control, the Committee as constituted
immediately before such Change of Control may, in its sole discretion,
accelerate the vesting and exercisability of this Award upon such Change of
Control or take such other actions as provided in Section 13 of the Plan.

3. Expiration. The Award shall expire on the tenth (10th) anniversary of the
date hereof; provided, however, that the Award may earlier terminate as provided
in this Paragraph 3 and/or in Section 13 of the Plan.

(a) Upon termination of Participant’s employment with the Company for any
reason, that portion of the Award that is not vested and exercisable (after
giving effect to any acceleration of vesting pursuant to this Agreement or
otherwise) will terminate on the date of such termination of employment.

 

--------------------------------------------------------------------------------

 

(b) Upon termination of Participant’s employment with the Company, that portion
of the Award that is vested and exercisable, will terminate in accordance with
the following:

(i) if Participant’s employment with the Company is terminated for Cause, the
vested and exercisable portion of the Award will terminate on the date of such
termination;

(ii) if Participant’s employment with the Company is terminated by reason of
Participant’s death or disability (as such term is defined in Section 22(e) of
the Code), the vested and exercisable portion of the Award will terminate on the
date that is ninety (90) days immediately following the date of such
termination;

(iii) if Participant’s employment with the Company is terminated for any reason
other than death, disability or Cause, the vested and exercisable portion of the
Award will terminate on the date that is thirty (30) days immediately following
the date of such termination.

(c) Notwithstanding anything herein to the contrary, if Participant’s employment
with the Company is terminated for any reason other than a termination by the
Company for Cause, and at any time during the thirty-day period following the
effective date of such termination of employment Participant is subject to a
“trading blackout” or “quiet period” with respect to the Common Shares or if the
Company determines, upon the advice of legal counsel, that Participant may not
to trade in the Common Shares due to Participant’s possession of material
non-public information, the Company shall extend the period during which
Participant may exercise his then remaining vested portion of this Award until
the later of (i) the expiration date of the Award determined pursuant to
Paragraph 2(b) and (ii) the date that is thirty days following the first date on
which Participant is no longer subject to such restrictions on trading with
respect to the Common Shares.

(d) For purposes of this Agreement, the term “Cause” shall have the meaning
ascribed to such term in any written employment agreement between Participant
and the Company or one or more of its Subsidiaries, as the same may be amended
or modified from time to time, or if Participant is not party to any such
written employment agreement, then the term “Cause” shall mean the occurrence of
any of the following acts or circumstances: (i) conviction of a felony, a crime
of moral turpitude, dishonesty, breach of trust or unethical business conduct,
or any crime involving the Company or any of its Subsidiaries; (ii) willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
(iii) performance of Participant’s duties in a manner that is detrimental to the
Company or any of its Subsidiaries, including, but not limited to that which
results in, the severe deterioration of the financial performance of the Company
or any of its Subsidiaries; (iv) failure to adhere to the reasonable/lawful
directions of the Chief Executive Officer of the Company or the Board, to adhere
to the Company’s or any Subsidiary’s policies or practices or to devote
substantially all of Participant’s business time and efforts to the business of
the Company; (v) breach of any provision of any agreement, including an
employment agreement, between Participant and the Company or any of its
Subsidiaries, which covers confidentiality or proprietary information or
contains nonsolicitation or non-competition provisions; or (vi) breach in any
material respect of the terms and provisions of Participant’s employment
agreement, if any, or any agreement between Participant and the Company or any
of its Subsidiaries.

4. Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.

5. Fractional Shares. No fractional shares may be purchased upon any exercise.

6. Compliance With Legal Requirements.

(a) The Award shall not be exercisable and no Common Shares shall be issued or
transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may include, but are not limited to,
(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from

2

--------------------------------------------------------------------------------

 

applicable laws, (iii) placing a restricted legend on the Common Shares issued
pursuant to the exercise of the Award, or (iv) obtaining the consent or approval
of any governmental regulatory body.

(b) Participant understands that the Company is under no obligation to register
for resale the Common Shares issued upon exercise of the Award. The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Award and/or any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of the exercise of the Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Award and/or for such resales
or other transfers. The sale of the shares underlying the Award must also comply
with other applicable laws and regulations governing the sale of such shares.

7. Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.

8. Withholding Taxes.

(a) Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

(b) Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.

(c) Unless the Committee provides otherwise, at any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., at the
time the Award is exercised, in whole or in part), Participant shall notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company. In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company, Attn: General
Counsel, at the Company’s principal executive offices, or such other address as
the Company may from time to time direct, or (iii) such other means as the
Company may establish or permit (including by means of a “same day sale” program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company and applicable law). Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 8(c) to be more than the minimum amount that may actually be due and
that, if Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied such other means as the Committee deems
appropriate.

9. Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Award or any right hereunder, except as provided for
herein, or in the event

3

--------------------------------------------------------------------------------

 

of the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Award by notice to
Participant, and the Award shall thereupon become null and void.

10. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.

11. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.

12. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.

13. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

14. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

15. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

HERBALIFE LTD.

 

 

 

 

 

 

By:

 

 

 

 

 

[Participant]

 

 

Name:

 

 

 

Title:

 

4